—Order unanimously affirmed without costs. Memorandum: Petitioner filed a petition pursuant to article 6 of the Family Court Act seeking modification of a prior order of Family Court that awarded the parties joint custody of their child with the child’s primary physical residence to be with respondent. The petition sought to have petitioner "designated the residential parent” of the child. Family Court dismissed the petition.
Petitioner contends that the court erred in dismissing the petition without conducting a hearing. We disagree. Petitioner made no evidentiary showing sufficient to warrant a hearing *1012on his petition (see, David W. v Julia W., 158 AD2d 1, 6-7; see also, Allessandro v Allessandro, 172 AD2d 1078). Petitioner failed to meet his "burden of demonstrating a sufficient change in circumstances to show a real need for the proposed change to insure the welfare of the child” (Matter of Boedecker-Frey v Boedecker-Frey, 176 AD2d 392, 393). (Appeal from Order of Erie County Family Court, Townsend, J.—Modify Custody.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.